Title: From James Madison to William Eustis, [ca. 31] March 1817
From: Madison, James
To: Eustis, William


Dear SirWashington [ca. 31] Mar. 1817
I cannot take my final leave of Washington, without calling to mind the epistolary debt remaining due to you. On consulting with Mr. Monroe some time ago, it was understood that your stay in Holland would be prolonged untill next fall, if not next Spring, by a joint negociation with the Govt. of the Netherlands, on the subject of a commercial Treaty. You will have received the communications relating to it from the Department of State. With respect to your situation on your return to the U.S. I can only express the gratification I shall feel, if a satisfactory one should offer itself, and my confidence that you enjoy the friendly dispositions of my successor. How far he may be able to give effect to them, will of course depend on circumstances.
I can add nothing by way of public information to what goes to you from the official source, and from the press. From the latter, it is probable, accounts will reach you of later date than this would convey.
I am hastening my preparations to become a fixture on my farm, where I anticipate many enjoyments; which if not fully realized, will be a welcome exchange for the fatigues and anxieties of public life. I need not say that I shall carry with me, among other recollections, the affectionate ones left in my breast by the official and personal intercourse which existed between us. Mrs. M. would gladly say what would equally express the feelings she retains for Mrs. Eustis; but she is obliged, by intense occupations in the packing and other arrangements, to refer to me the pleasure of doing it for her. I avail myself of the occasion for tendering my own respectful regards, along with the assurances which I pray you to accept for yourself, of my cordial esteem and best wishes.
James Madison
P.S. If this should not be delivered it will be followed by Mr. Wm. Preston, son of Mr. F. Preston formerly a member of Congs. and nephew of Col. Preston late of the army of the U.S. and now Governor of Virginia. He is said to be a youth of promising talents, and excellent principles; and on that account as well as from respect to his valuable Connections, I ask the favor of your politeness to him. He is anxious to take a peep at the Old World, & his father being very rich, indulges his curiosity.
